
	

113 HR 5242 IH: Stop Child Summer Hunger Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5242
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mrs. Davis of California (for herself, Ms. DeLauro, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to establish a permanent, nationwide
			 summer electronic benefits transfer for children program.
	
	
		1.Short titleThis Act may be cited as the Stop Child Summer Hunger Act of 2014.
		2.Summer electronic benefits transfer for children programSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended by
			 adding at the end the following:
			
				(13)Summer electronic benefits transfer for children program
					(A)DefinitionsIn this paragraph:
						(i)Eligible householdThe term eligible household means a household that includes 1 or more children who are eligible to receive free or reduced
			 price lunches under this Act or free or reduced price breakfasts under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
						(ii)Summer EBT cardThe term summer EBT card means an electronic benefit transfer card that is issued to an eligible household under this
			 paragraph and limited to food purchases.
						(B)ProgramThe Secretary shall establish a program under which the Secretary shall provide to eligible
			 households summer EBT cards for the purpose of providing access to food
			 for children during summer months—
						(i)to reduce or eliminate the food insecurity and hunger of children; and
						(ii)to improve the nutritional status of children.
						(C)UseAn eligible household may use a summer EBT card only to purchase food from retail food stores that
			 have been approved for participation in the supplemental nutrition
			 assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), in accordance with section 7(b) of that Act (7 U.S.C. 2016(b)).
					(D)AmountEach summer EBT card issued shall be in an amount of—
						(i)for calendar year 2016, $150 in food assistance per child per summer; and
						(ii)for each subsequent calendar year, the amount specified in clause (i) as adjusted to reflect
			 changes in reimbursement rates for school meals under this Act between
			 calendar year 2016 and the most recent calendar year.
						(E)TimingSummer EBT cards shall be issued at the end of the regular school year.
					(F)Funding
						(i)In generalOn October 1, 2015, and on each October 1 thereafter, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to
			 the Secretary such sums as are necessary to carry out this section, to
			 remain available until expended.
						(ii)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section
			 the funds transferred under clause (i), without further appropriation. 
						(G)Regulations
						(i)In generalNot later than October 1, 2015, the Secretary shall issue regulations to carry out this paragraph.
						(ii)RequirementsRegulations issued under this subparagraph shall require that—
							(I)children shall be eligible to participate and shall be enrolled into the program under this
			 paragraph for a summer without further application if the children are
			 enrolled to participate in the free or reduced price lunch program under
			 this Act or the free or reduced price breakfast program under the Child
			 Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) during the school year
			 immediately preceding the summer; and
							(II)local educational agencies shall distribute to the families of all children enrolled in schools
			 participating in programs authorized under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and, to the maximum extent practicable, the families of all children
			 enrolled in schools of the local educational agency information, as
			 provided by the Secretary,—
								(aa)regarding the program authorized under this paragraph, including eligibility rules and how children
			 in eligible households that are not automatically enrolled under subclause
			 (I) may apply for program benefits; and
								(bb)to assist households receiving summer EBT cards in making healthy food choices and maximizing
			 resources.
								(iii)Alternative timing
							(I)In generalIn issuing regulations under this subparagraph, the Secretary shall allow alternative plans for the
			 timing of issuance of the summer electronic benefit cards under
			 subparagraph (D) in any part of a State in which the school year does not
			 include a typical summer break, on the condition that the Secretary
			 determines that no alternative plan increases or decreases Federal costs.
							(II)ConsiderationsIn developing regulations under subclause (I), the Secretary shall consider the ability of a State
			 effectively to issue benefits under an alternative schedule..
		3.Defer deduction of interest expense related to deferred income
			(a)In generalSection 163 of the Internal Revenue Code of 1986 (relating to deductions for interest expense) is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
				
					(n)Deferral of deduction for interest expense related to deferred income
						(1)General ruleThe amount of foreign-related interest expense of any taxpayer allowed as a deduction under this
			 chapter for any taxable year shall not exceed an amount equal to the
			 applicable percentage of the sum of—
							(A)the taxpayer's foreign-related interest expense for the taxable year, plus
							(B)the taxpayer's deferred foreign-related interest expense.For purposes of this paragraph, the applicable percentage is the percentage equal to the current
			 inclusion ratio.(2)Treatment of deferred deductionsIf, for any taxable year, the amount of the limitation determined under paragraph (1) exceeds the
			 taxpayer's foreign-related interest expense for the taxable year, there
			 shall be allowed as a deduction for the taxable year an amount equal to
			 the lesser of—
							(A)such excess, or
							(B)the taxpayer's deferred foreign-related interest expense.
							(3)Definitions and special ruleFor purposes of this subsection—
							(A)Foreign-related interest expenseThe term foreign-related interest expense means, with respect to any taxpayer for any taxable year, the amount which bears the same ratio to
			 the amount of interest expense for such taxable year allocated and
			 apportioned under sections 861, 864(e), and 864(f) to income from sources
			 outside the United States as—
								(i)the value of all stock held by the taxpayer in all section 902 corporations with respect to which
			 the taxpayer meets the ownership requirements of subsection (a) or (b) of
			 section 902, bears to
								(ii)the value of all assets of the taxpayer which generate gross income from sources outside the United
			 States.
								(B)Deferred foreign-related interest expenseThe term deferred foreign-related interest expense means the excess, if any, of the aggregate foreign-related interest expense for all prior taxable
			 years beginning after December 31, 2014, over the aggregate amount allowed
			 as a deduction under paragraphs (1) and (2) for all such prior taxable
			 years.
							(C)Value of assetsExcept as otherwise provided by the Secretary, for purposes of subparagraph (A)(ii), the value of
			 any asset shall be the amount with respect to such asset determined for
			 purposes of allocating and apportioning interest expense under sections
			 861, 864(e), and 864(f).
							(D)Current inclusion ratioThe term current inclusion ratio means, with respect to any domestic corporation which meets the ownership requirements of
			 subsection (a) or (b) of section 902 with respect to one or more section
			 902 corporations for any taxable year, the ratio (expressed as a
			 percentage) of—
								(i)the sum of all dividends received by the domestic corporation from all such section 902
			 corporations during the taxable year plus amounts includible in gross
			 income under section 951(a) from all such section 902 corporations, in
			 each case computed without regard to section 78, divided by
								(ii)the aggregate amount of post-1986 undistributed earnings.
								(E)Aggregate amount of post-1986 undistributed earningsThe term aggregate amount of post-1986 undistributed earnings means, with respect to any domestic corporation which meets the ownership requirements of
			 subsection (a) or (b) of section 902 with respect to one or more section
			 902 corporations, the domestic corporation’s pro rata share of the
			 post-1986 undistributed earnings (as defined in section 902(c)(1)) of all
			 such section 902 corporations.
							(F)Foreign currency conversionFor purposes of determining the current inclusion ratio, and except as otherwise provided by the
			 Secretary, the aggregate amount of post-1986 undistributed earnings for
			 the taxable year shall be determined by translating each section 902
			 corporation’s post-1986 undistributed earnings into dollars using the
			 average exchange rate for such year.
							(G)Section 902 corporationThe term section 902 corporation has the meaning given to such term by section 909(d)(5).
							(4)Treatment of affiliated groupsThe current inclusion ratio of each member of an affiliated group (as defined in section
			 864(e)(5)(A)) shall be determined as if all members of such group were a
			 single corporation.
						(5)Application to separate categories of incomeThis subsection shall be applied separately with respect to the categories of income specified in
			 section 904(d)(1).
						(6)RegulationsThe Secretary may prescribe such regulations or other guidance as is necessary or appropriate to
			 carry out the purposes of this subsection, including regulations or other
			 guidance providing—
							(A)for the proper application of this subsection with respect to changes in ownership of a section 902
			 corporation,
							(B)that certain corporations that otherwise would not be members of the affiliated group will be
			 treated as members of the affiliated group for purposes of this
			 subsection,
							(C)for the proper application of this subsection with respect to the taxpayer’s share of a deficit in
			 earnings and profits of a section 902 corporation,
							(D)for appropriate adjustments to the determination of the value of stock in any section 902
			 corporation for purposes of this subsection or to the foreign-related
			 interest expense to account for income that is subject to tax under
			 section 882(a)(1), and
							(E)for the proper application of this subsection with respect to interest expense that is directly
			 allocable to income with respect to certain assets..
			(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
